DETAILED ACTION

This office action is responsive to communication(s) filed on 7/18/2022.
 	Claims 2-3 are canceled.
Claims 1 and 4-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 


Allowable Subject Matter
Claims 1 and 4-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a resistive memory device, as amended.
Regarding claims 4-11, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Liu et al. (US 20170345496) discloses similar teachings but fails to disclose the limitations recited above. Liu thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 12, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a resistive memory device comprising: a bitline; a source line; a memory cell electrically connected to the bitline and the source line by a first switch; a first transistor electrically connected to the bitline; a second transistor electrically connected to the source line; a second switch electrically connected to gate terminals of the first and second transistors; and a gate voltage generator comprising a variable resistor and configured to generate first and second gate voltages based on a resistance of the variable resistor, wherein the second gate voltage is lower than the first gate voltage, and wherein the second switch is configured to provide the first gate voltage to the gate terminal of the second transistor in response to a first write control signal and configured to provide the second gate voltage to the gate terminal of the first transistor in response to a second write control signal, that is different from the first write control signal.
Regarding claims 13-15, they are allowable at least because they are dependent on independent claim 12.
The closest prior art, Liu et al. (US 20170345496) discloses similar teachings but fails to disclose the limitations recited above. Liu thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 16, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a resistive memory device comprising: a write driver; and a gate voltage generator that is configured to generate a gate voltage, wherein the write driver comprises a bitline, a source line, a first switch that is electrically connected to the bitline and the source line, a first transistor that is electrically connected to the bitline, and a second transistor that is electrically connected to the source line, and wherein the gate voltage generator comprises a first gate transistor that shares a gate terminal of the first transistor, and a variable resistor that is electrically connected to a gate terminal of the second transistor and a first terminal of the first gate transistor.
Regarding claims 17-20, they are allowable at least because they are dependent on independent claim 16.
The closest prior art, Liu et al. (US 20170345496) discloses similar teachings but fails to disclose the limitations recited above. Liu thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827